Citation Nr: 1522972	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-18 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) electronic file systems.  Accordingly, all records in such files have been considered by the Board in adjudicating this matter.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

II.  Analysis

The Veteran seeks entitlement to a TDIU.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it may favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that courts have, within the context of VA claims, specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; coronary artery disease, evaluated as 60 percent disabling; and erectile dysfunction associated with PTSD, evaluated as 0 percent disabling.  His combined disability rating is 90 percent.  Therefore, the Veteran does meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  

The Veteran asserts that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Specifically, the Veteran asserts that he has been under the care of a physician for severe depression and PTSD and he has been unemployed since May 2012.  The Veteran also asserts that his private treating physician advised him not to return to work due to the severity of his symptoms.  See September 2012 Notice of Disagreement; Hearing Transcript at 5.

In Mach 2012 the Veteran underwent a VA examination for PTSD.  The psychiatrist opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

In a June 2012 addendum opinion, the March 2012 VA examiner opined that the Veteran is not totally unemployable because of his service-connected PTSD, finding that the Veteran was employed at a car dealership since 1975, and "quit because he was insecure with himself, then worked other jobs and then went back and has been there since . . . ." 

In June 2012 the Veteran was afforded a VA examination to determine the severity of his coronary artery disease and to determine whether or not he is able to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The VA examiner opined that the Veteran's heart condition does impact his ability to work but that he can perform light duty jobs.  The examiner provided no further explanation for his conclusion.  

Pertinent medical evidence of record includes correspondence from Dr. A.Z., a private physician, who stated in April 2012 that the Veteran was under his care for severe depression.  The clinician opined that the Veteran experienced difficulty functioning and that he was not responding well to treatment.  Dr. A.Z. recommended that the Veteran go on disability due to his symptoms.  

Pertinent medical evidence of record also includes private treatment records from Dr. E.M.T.  In May 2012, the clinician assigned a global assessment of functioning (GAF) score of 49 and opined that the Veteran's PTSD symptoms were serious, (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting).  The clinician also determined that the Veteran's symptoms included serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Dr. E.M.T. also noted that the Veteran was employed by Ford as a sales manager since 1976 and this employment was considered sedentary.  Additionally, the clinician's report notes that during the tenure of his employment, the Veteran quit and was rehired on 3 or 4 separate occasions due to his depression symptoms.

During the April 2015 hearing, the Veteran and his wife testified about the difficulties he experiences due to his service-connected disabilities.  The Veteran testified that he had not worked since May 2012.  See Hearing Transcript at 4.  He stated that he was employed for many years with the same employer and that he was overwhelmed.  He also stated that he is under the care of a private physician who advised that he consider going on disability.  Id. at 5,7.  The Veteran explained that he had considered employment such as working at McDonald's or a similar job.  He stated that although such employment may be considered minimal, he would have a difficult time committing to the responsibilities of employment due to the symptoms of his service-connected disabilities.  He stated that he is unable to commit to simply having dinner due to the impact his symptoms had on his ability to perform activities of daily living.  The Veteran explained that he currently received social security benefits for PTSD, depression, and coronary artery disease.  Id. at 9.  The Veteran also stated that his medication for depression had been doubled.  His symptoms included difficulty sleeping and heightened anxiety due to his health problems.  He explained he often does not know what he is doing from day to day.  Id. at 12.  The Veteran's wife explained the symptoms she has witnessed throughout her 41 year marriage to the Veteran.  She stated that often he is unable to get out of the bed.  She also stated that he is often depressed, has anxiety, and that he does not sleep often.  Id. at 14.  She also stated that they have three children and four grandchildren and when they visit the Veteran withdraws himself and usually remains upstairs alone.  She also stated that if the Veteran is physically present in the room, "he is not there" because he is avoidant.  

The Board notes that the Veteran did not participate in gainful employment at any point during the claim period.  With regard to the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, most notably the record contains varied findings that the Veteran's PTSD and severe depression render him unable to secure and follow a substantially gainful occupation.  As noted above, with the exception of the March 2012 VA examiner (with June 2012 addendum) who determined that the Veteran's PTSD did not make him "totally unemployable," the Veteran's private physicians have found that, essentially, he is unemployable due to his service connected PTSD.  Specifically, the Veteran's private psychologist's, Dr. E.M.T. and Dr. A.Z. recommended disability and also opined that the Veteran's PTSD and depression symptoms caused difficulty functioning and that he is not responding well to treatment.  Also, the June 2012 VA examiner opined that the Veteran's coronary artery disease impacted his ability to work in that he was limited to light sedentary work.  Dr. E.M.T. also opined that the Veteran's employment as a sales manager for approximately 40 years was sedentary employment finding that he experienced serious impairment in social and occupational settings, which impacted the Veteran's ability to keep a job.

Additionally, in May 2012, the Veteran was found disabled due to his service connected disabilities of PTSD, severe depression, and ischemic heart disease.  He is currently receiving Social Security Disability Insurance (SSDI) benefits from the Social Security Administration (SSA).  See Social Security Administration Disability Determination.  While probative, the award of SSDI does not guarantee entitlement to TDIU.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD and coronary artery disease renders him unemployable.

For the foregoing reasons, the Board finds that entitlement to a TDIU rating is warranted.  Accordingly, the Veteran's claim for TDIU is granted.
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A total disability rating based on individual unemployability due to the service-connected disabilities of PTSD and coronary artery disease is granted subject to the laws and regulations governing the award of compensation benefits.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


